DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed November 20, 2020.  Claim 1 has been amended.  Claims 12 and 13 remain withdrawn.  Claims 6 and 7 have been cancelled.  

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12 and 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 9, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

With the below Examiner’s Amendment, claims 1, 4, and 9-21 are currently pending and are allowable.

This application claims benefit of priority to Korean Patent Application No. 10-2016-0178521, filed on December 23, 2016, and Korean Patent Application No. 10-2017-0106012, filed on August 22, 2017.

Withdrawal of Rejections:

	The rejection of claims 1-4, 10, 11, and 14-19 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasilo et al., as evidenced by Park et al., is withdrawn.
	The rejection of claims 1, 6, 7, 20, and 21 under 35 U.S.C. 103 as being unpatentable over Hasilo et al., as evidenced by Park et al., and further in view of Larsson et al., is withdrawn.
	The rejection of Claims 1, 8, and 9 under 35 U.S.C. 103 as being unpatentable over Hasilo et al., as evidenced by Hass et al., is withdrawn.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rory Alegria on March 17, 2021.


1. (Currently Amended) A transplantation implant for treating or alleviating hair loss or for promoting hair growth comprising: 
a container having a permeable membrane and stem cells disposed within the container, wherein the stem cells have an ability of secreting a cytokine having a hair-growing function, wherein the stem cells are reprogrammed amniotic fluid stem cells, and wherein the stem cells are stem cells cultured under hypoxia at an oxygen concentration of 0.05% to 5%.  

2.-3. (Cancelled) 

4. (Original) The transplantation implant of claim 1, wherein the cytokine having the hair- growing function is selected from the group consisting of a basic fibroblast growth factor (bFGF), a platelet-derived growth factor (PDGF)-AA, an insulin-like growth factor (IGF), and Wnt7a.

5.-8. (Cancelled) 

9. (Original) The transplantation implant of claim 1, wherein the transplantation implant comprises 1.0x103 to 1.0x1010 stem cells.

10. (Original) The transplantation implant of claim 1, wherein the transplantation implant is transplanted under scalp.  

11. (Currently Amended) The transplantation implant of claim 1, wherein theis due to aging.  

12. (Currently Amended) A method of preparing the transplantation implant of claim 1, the method comprising injecting the stem cells having an ability to secrete a cytokine having a hair-growing function into the container to produce the 

13. (Currently Amended) A method of treating or alleviating hair loss, the method comprising transplanting the transplantation implant of claim 1 into a living body.  

14. (Previously Presented) The transplantation implant of claim 1, wherein the permeable membrane permits oxygen and nutrients to be supplied to the implant.  

15. (Previously Presented) The transplantation implant of claim 1, wherein the permeable membrane permits secretion of the cytokine out of the implant.  

16. (Previously Presented) The transplantation implant of claim 1, wherein the permeable membrane has a hole size through which cells are unable to pass.  

17. (Previously Presented) The transplantation implant of claim 1, wherein the permeable membrane is biocompatible.  

18. (Previously Presented) The transplantation implant of claim 1, wherein the permeable membrane comprises polyurethane.  

19. (Previously Presented) The transplantation implant of claim 1, wherein the stem cells are cultured in an oxygen concentration of 0.1% to 3%.

20. (Currently Amended) The transplantation implant of claim 1, wherein theare prepared by introducing a Nanog gene.  

21. (Currently Amended) A transplantation implant for treating or alleviating hair loss or for promoting hair growth comprising: 
a container having a permeable membrane and stem cells disposed within the container, wherein the stem cells have an ability of secreting a cytokine having a hair-growing function, 

wherein the permeable membrane comprises a thin-film polymer, wherein the permeable membrane permits oxygen and nutrients to be supplied to the implant, wherein the permeable membrane permits secretion of the cytokine out of the implant and wherein the permeable membrane has a hole size through which cells are unable to pass.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as currently claimed.  The closest prior art of record is Hasilo et al. and Larsson et al.
Hasilo et al. teach a device for transplanting cells into a host body, the device including an enclosed porous scaffold, which is a container having a permeable membrane, the cells being disposed within (Abs.; Para. 50; Fig. 1A-4).  The cells include stem cells, including mesenchymal stem cells (Para. 59; claim 99, 102).  Mesenchymal stem cells are cells that secrete cytokines including bFGF, PDGF, and IGF (see Park et al., p. 67, Left Col., Line 1-6), which are cytokines having a hair-growing function.
Larsson et al. teach reprogrammed amniotic fluid stem cells, where cells of the invention are used in tissue engineering constructs, including in biocompatible polymer scaffolds (Abs.; Example 9; Para. 106).  
However, as persuasively argued by Applicant in the reply filed November 20, 2020, the reprogrammed amniotic fluid stem cells prepared by being cultured under hypoxia at an oxygen .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 4, and 9-21 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653